The appeal is from an order of the Supreme Court, New York county, which denied, “ without prejudice to the institution of the time honored form of action,” the motion of the United States of America for an order (1) restraining the Superintendent of Insurance, pending final determination of the rights of the United States of America in and to the surplus funds of the former First Russian Insurance Company, from paying out any part of said surplus fund; (2) adjudging that the proceedings herein before the Superintendent of Insurance to determine claims of creditors of the former insurance company be terminated immediately; (3) adjudging that former judgments in this proceeding directing the Superintendent of Insurance to pay such creditors be vacated; and (4) adjudging that the United States of America is the sole and exclusive owner entitled to immediate possession of the entire surplus fund and directing the Superintendent of Insurance to account for and pay over to the United States of America the entire surplus fund. The United States of America appeals from each and every part of said order. The Superintendent of Insurance and the First Russian Insurance Company, Established in 1827, and its surviving directors, appeal from so much of the order as permits the institution of a new action by the United States of America. Order unanimously affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.